Citation Nr: 1048408	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for peripheral neuropathy of the 
right lower extremity, previously claimed as right foot 
complications.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for peripheral neuropathy of the 
left lower extremity, previously claimed as left foot 
complications.

3.  Entitlement to an increased evaluation for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for peripheral 
neuropathy of the right upper extremity. 

5.  Entitlement to a compensable evaluation for peripheral 
neuropathy of the left upper extremity. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and May 2006 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In his Substantive Appeal (VA Form 9) dated in June 2005, the 
Veteran requested a hearing before the Board at the local VA 
regional office.  The Veteran was sent a letter asking him to 
elect to have either a video hearing or an in person hearing, but 
he failed to reply.  However, at no time has the Veteran has 
withdrawn his request for a hearing, and to date no hearing has 
been scheduled.  Due process considerations mandate that the 
Board may not proceed with review of the claim on appeal without 
affording the claimant an opportunity for the requested hearing.  
Therefore, a remand is required for the scheduling of a travel 
board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for 
the first available (video or in person) 
Board hearing at the St. Petersburg RO.  Once 
the hearing is conducted, or in the event the 
Veteran cancels his hearing request or 
otherwise fails to report, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


